EXHIBIT 99.28 Date:26/04/2010 510 Burrard St, 3rd Floor Vancouver BC, V6C 3B9 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: MERCATOR MINERALS LTD. Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General Meeting Record Date for Notice of Meeting : 21/05/2010 Record Date for Voting : 21/05/2010 Beneficial Ownership Determination Date : 21/05/2010 Meeting Date : 25/06/2010 Meeting Location: 8275 N. Mineral Park Road, Golden Valley, Arizona USA Voting Security Details: Description CUSIP Number ISIN CLASS B COMMON SHARE CA5875821079 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for MERCATOR MINERALS LTD.
